Case 2:21-cr-20016-PKH Document1 Filed 04/28/21 Page 1 of 1 PagelD #: 1

 

US DISTRICT COURT
WESTERN DIST ARKANSAS
FILED
IN THE UNITED STATES DISTRICT COURT APR 78 2021
WESTERN DISTRICT OF ARKANSAS |
FORT SMITH DIVISION ~ By
Deputy Clerk
UNITED STATES OF AMERICA )
) No. AAICKAOOIG-OOl
v. )
)
WILLIAM T. BOEN ) 18U.S.C. § 1855
INDICTMENT
The Grand Jury Charges:
COUNT ONE

On or about February 22, 2020, in the Western District of Arkansas, Fort Smith Division,
the Defendant, WILLIAM T. BOEN, willfully and without authority, set fire to timber,
underbrush, grass, and other flammable material upon the public domain and lands owned by and
under the concurrent jurisdiction of the United States, namely, the Ozark-St. Francis National
Forest in Johnson County, Arkansas.

All in violation of Title 18, United States Code, Section 1855.

 

 

A True Bill. DAVID CLAY FOWLKES

ACTING UNITED STATES ATTORNEY
/s/ Grand Jury Foreperson By:
Grand Jury Foreperson Kenneth Elser

Assistant U. S. Attorney
Arkansas Bar No. 89184

414 Parker Avenue

Fort Smith, AR 72901
Telephone: 479-494-4071
E-mail: Kenny.Elser@usdoj.gov
